Order entered April 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01143-CV

                               KAIZER SHERIFF, Appellant

                                                V.

                                SHEHNAZ MOOSA, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54072-2011

                                           ORDER
       We GRANT appellant’s April 8, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than April 29, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE